                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        TAMI SULZBERG,                                  Case No. 19-cv-05618-SVK
                                   8                    Plaintiff,
                                                                                            ORDER DENYING MOTION TO
                                   9              v.                                        DISMISS AND/OR STRIKE AND
                                                                                            DENYING REQUEST FOR JUDICIAL
                                  10        HAPPIEST MINDS TECHNOLOGIES                     NOTICE
                                            PVT. LTD.,
                                  11                                                        Re: Dkt. No. 8
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           In this putative class action, Plaintiff Tami Sulzberg alleges that Defendant Happiest

                                  14   Minds Technologies engaged in employment discrimination on the basis of race and national

                                  15   origin against individuals who are not South Asian and who are not of Indian national origin. See

                                  16   Dkt. 1 (Complaint) at ¶¶ 1, 29. Before the Court is Defendant’s motion to dismiss and/or strike,

                                  17   which also includes a request for judicial notice. Dkt. 8, 8-3. The parties have consented to the

                                  18   jurisdiction of a magistrate judge. Dkt. 7, 15. Pursuant to Civil Local Rule 7-1(b), the Court

                                  19   deems this motion suitable for determination without oral argument. Based on a review of the

                                  20   parties’ submissions, the case file, and relevant law, the Court DENIES the motion to dismiss,

                                  21   motion to strike, and request for judicial notice for the reasons discussed below.

                                  22   I.      BACKGROUND
                                  23           Defendant Happiest Minds provides information technology and consulting services.

                                  24   Dkt. 1 (Complaint) at ¶ 1. Defendant is headquartered in India and has some employees in the

                                  25   United States. Id. at ¶ 4. Plaintiff Tami Sulzberg, who is a Caucasian woman born in the United

                                  26   States, worked for Defendant in in the United States a sales role from January 17, 2018 until

                                  27   May 19, 2018. Id. at ¶¶ 21, 26. Plaintiff contends that her termination was the result of

                                  28   Defendant’s pattern or practice of discriminating against non-South Asian and non-Indian
                                   1   employees. Id. at ¶ 27.

                                   2            Plaintiff brings this case individually and on behalf of the putative class of “[a]ll

                                   3   individuals who are not of South Asian race and Indian national origin who applied for positions

                                   4   with (or within) Happiest Minds in the U.S. and who were not hired and/or who Happiest Minds

                                   5   involuntarily terminated.” Id. at ¶¶ 2, 29. Plaintiff asserts claims under Title VII and 42 U.S.C.

                                   6   § 1981. Id. at ¶¶ 38-48.

                                   7            Defendant seeks to dismiss the complaint under Federal Rule of Civil Procedure 12(b)(6)

                                   8   for failure to state a claim. Dkt. 8. Defendant also seeks to strike the class action claims pursuant

                                   9   to Rule 12(f). Id.

                                  10   II.      LEGAL STANDARD
                                  11            A.     Rule 12(b)(6)
                                  12            Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint
Northern District of California
 United States District Court




                                  13   if it fails to state a claim upon which relief can be granted. In ruling on a motion to dismiss, courts

                                  14   may consider only “the complaint, materials incorporated into the complaint by reference, and

                                  15   matters of which the court may take judicial notice.” Metzler Inv. GmbH v. Corinthian Colls.,

                                  16   Inc., 540 F.3d 1049, 1061 (9th Cir. 2008). In deciding whether the plaintiff has stated a claim, the

                                  17   court must assume the plaintiff’s allegations are true and draw all reasonable inferences in the

                                  18   plaintiff’s favor. Usher v. City of L.A., 828 F.2d 556, 561 (9th Cir. 1987). However, the court is

                                  19   not required to accept as true “allegations that are merely conclusory, unwarranted deductions of

                                  20   fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                  21   2008).

                                  22            To survive a motion to dismiss, the plaintiff must allege “enough facts to state a claim to

                                  23   relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). This

                                  24   “facial plausibility” standard requires the plaintiff to allege facts that add up to “more than a sheer

                                  25   possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662 (2009).

                                  26            Leave to amend must be granted unless it is clear that the complaint’s deficiencies cannot

                                  27   be cured by amendment. Lucas v. Dep’t. of Corr., 66 F.3d 245, 248 (9th Cir. 1995); see also

                                  28   Haines v. Kerner, 404 U.S. 519, 521 (1972) (pro se complaint should not be dismissed unless the
                                                                                           2
                                   1   court finds it “beyond doubt that the plaintiff can prove no set of facts in support of his claim

                                   2   which would entitle him to relief”) (quotation marks and citations omitted).

                                   3            B.     Rule 12(f)
                                   4            Rule 12(f) enables a court to strike from a pleading “any redundant, immaterial,

                                   5   impertinent, or scandalous matter.” The function of a Rule 12(f) motion is “to avoid the

                                   6   expenditure of time and money that must arise from litigating spurious issues by dispensing with

                                   7   those issues prior to trial.” Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir.

                                   8   2010).

                                   9   III.     DISCUSSION
                                  10            A.     Motion to dismiss for failure to state a claim
                                  11                   1.      Sufficiency of class allegations
                                  12            Defendant argues that Plaintiff has “failed to meet the basic requirements to sustain a class
Northern District of California
 United States District Court




                                  13   action” because she has “failed to allege the existence of an ascertainable class” and has not

                                  14   alleged “a well-defined community of interest in the questions of law and fact involved.” Dkt. 8-1

                                  15   at 4. Defendant also argues that a class action is not the superior method of addressing the alleged

                                  16   discrimination, and that the purported class is not numerous enough to justify class status. Id. at 7-

                                  17   8.

                                  18            Courts in this District have held that Rule 12(b)(6) is not a proper vehicle for dismissing

                                  19   class claims, for several reasons. See Meyer v. National Tenant Network, Inc., 10 F. Supp. 3d

                                  20   1096, 1104 (N.D. Cal. 2014) and cases cited therein. First, Rule 12(b)(6) permits a party to argue

                                  21   that the opposing party has “failed to state a claim upon which relief can be granted,” and “[a]

                                  22   class action is a procedural device, not a claim for relief.” Id. (citing Clerkin v. MyLife.com, No.

                                  23   No. C 11-00527-CW, 2011 WL 3809912, at *3 (N.D. Cal. Aug. 29, 2011). Second, other Federal

                                  24   Rules of Civil Procedure exist to address impertinent allegations and class certification. Meyer, 10

                                  25   F. Supp. 3d at 1104 (citing Clerkin, 2011 WL 3809912, at *3)). Third, a different standard of

                                  26   review applies to decisions on class certification than orders on motions to dismiss. Meyer, 10 F.

                                  27   Supp. 3d at 1104 (citing Clerkin, 2011 WL 3809912, at *3)).

                                  28            The Court finds these other decisions from courts in this District instructive. Defendant’s
                                                                                          3
                                   1   attacks on Plaintiff’s class allegations are better made in the context of a Rule 23 motion for class

                                   2   certification, after appropriate development of the record.

                                   3                  2.      Interplay with DHS determination regarding foreign workers
                                   4           Defendant asserts that most of the foreign staff it has hired have received employment

                                   5   visas from the Department of Homeland Security under the H and L-visa categories. Dkt. 8-1 at 8.

                                   6   Defendant argues that because its foreign staff were “all vetted and approved as highly skilled

                                   7   individuals in specialty occupations by DHS prior to their employment with Happiest Minds,

                                   8   Plaintiff’s claims of racial and national origin bias and disparate treatment in Happiest Minds’

                                   9   hiring and retention practices must fail.” Id.

                                  10           Defendant has failed to provide legal or factual support for its argument that the grant of

                                  11   visas to some of its foreign workers renders Plaintiff’s claims fatally implausible and subject to

                                  12   dismissal. This Court follows courts in this District and others that have rejected similar
Northern District of California
 United States District Court




                                  13   arguments. See Heldt v. Tata Consultancy Svcs., Ltd., 132 F. Supp. 3d 1185, 1189 (N.D. Cal.

                                  14   2015) (rejecting as “misplaced” argument on motion to dismiss that defendant’s use of visa

                                  15   programs “must be non-discriminatory by definition and plaintiffs can never show that the named

                                  16   plaintiffs (or any class members) were discriminated against as a result of [defendant’s] use of the

                                  17   visa programs”); see also Koehler v. Infosys Techs. Ltd. Inc., 107 F. Supp. 3d 940, 949-50 (E.D.

                                  18   Wisc. 2015) (holding that complaint sufficiently stated claim for disparate impact under Title VII

                                  19   where plaintiff alleged discriminatory practices that involved employing large numbers of foreign

                                  20   workers holding visas).

                                  21           Defendant asks the Court to take judicial notice of DHS “operating instructions”

                                  22   concerning the H-visa and L-visa programs. Dkt. 8-3. Because the Court’s foregoing ruling

                                  23   rejecting Defendant’s arguments concerning the relationship of these visa programs to the

                                  24   allegations of the complaint does not depend on the substantive requirements of the H-visa or

                                  25   L-visa programs, the Court hereby DENIES the request for judicial notice, without prejudice to

                                  26   renewal of the request if the DHS operating instructions become relevant to other aspects of the

                                  27   case.

                                  28
                                                                                         4
                                                       3.      Conclusion on motion to dismiss
                                   1
                                               Defendant’s attacks on the class allegations in the complaint are premature, and assuming
                                   2
                                       Plaintiff’s allegations are true and drawing all reasonable inferences in Plaintiff’s favor, as the
                                   3
                                       Court must on a Rule 12(b)(6) motion, the complaint adequately states plausible claims under
                                   4
                                       Title VII and Section 1981. Accordingly, the Court DENIES the motion to dismiss.
                                   5
                                               B.      Motion to strike
                                   6
                                               In the notice of Defendants’ motion to dismiss, Defendant argues that “the Court should
                                   7
                                       strike the class-action claims by Plaintiff, as she failed to identify a certain class and failed to show
                                   8
                                       she is an adequate class representative.” Dkt. 8 at 2. Defendant failed to articulate an argument in
                                   9
                                       support of a motion to strike in its memorandum of points and authorities, separate from its
                                  10
                                       argument that Plaintiff’s complaint fails to state a claim, instead simply requesting that the Court
                                  11
                                       “strike/dismiss Plaintiff’s Complaint with prejudice.” See Dkt. 8-1 at 9. As such, Defendant has
                                  12
Northern District of California




                                       failed to offer any legal support for its motion to strike the class allegations in the complaint under
 United States District Court




                                  13
                                       Rule 12(f) because it has failed to explain what about those allegations is “redundant, immaterial,
                                  14
                                       impertinent, or scandalous.” Fed. R. Civ. Proc. 12(f); see also Meyer, 10 F. Supp. 3d at 1104. In
                                  15
                                       any event, it is rare to strike class allegations at the pleadings stage, id., and the Court declines to
                                  16
                                       do so in this case. Therefore, the motion to strike is DENIED.
                                  17
                                       IV.     CONCLUSION
                                  18
                                               For the reasons discussed above, Defendant’s motion to dismiss, motion to strike, and
                                  19
                                       request for judicial notice are DENIED.
                                  20
                                               SO ORDERED.
                                  21
                                       Dated: December 3, 2019
                                  22

                                  23

                                  24                                                                   SUSAN VAN KEULEN
                                                                                                       United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
                                                                                           5
